DETAILED ACTION

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 33 recites drawing the cut-side edge which indicates drawing all the layers of the structure; however, the instant specification does not support that the metal layer is drawn.


Claim(s) 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is indefinite in that it recites a punching process forming a cut-side edge (Lns9-11) without connecting this process step to the claimed structure such that one cannot determine what it being cut and therefore cannot determine the scope of the claim.

Claim Rejections - 35 USC § 102
Claim(s) 14-27 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (US 2011/0027594 A1).

Claims 14, 19-21 and 30-33, Johnson teaches component 100 comprising metal sheet 110 and polymer film 130 which is laminated onto a surface of metal sheet 100 and is bonded to metal sheet 100, polymer film 130 formed from a material that can be deep drawn, wherein polymer film 130 is provided with a single cold-flowable pressure-sensitive adhesive 120 in order to establish a bonded connection between metal sheet 110 and polymer film 130 on its side pointing towards metal sheet 110 (¶s 115, 118, 122, 124, 154, 168). With respect to the adhesive being a cold-flowable pressure-sensitive adhesive and having a particular glass transition temperature, Johnson teaches the adhesive is an acrylate (¶122) which is the same material disclosed in the instant application. On all side edges of component 100, polymer film 130 and adhesive 120 are over a portion thereof in the area of the edge where these layers are located – written in view of the rejection of claim 14 under 35 USC 112, 2nd paragraph. With respect to the claim limitation of the component being “punched” (Ln1), the limitation refers to a method of obtaining the claimed product and does not provide a structural limitation to claim and/or structural different between the claim and the applied prior art. Lines 9-11 recites a punching process forming a cut-side edge which refers to a process limitation and does not provide a structural limitation to the claimed component. Further for claim 20 (and the method step(s) in claim 33), the limitation of “is applied ... over 

Claim 15, metal sheet 110 comprises or is made of aluminum. Although not required by the claim because such are listed in the alternative, these materials are well-known and conventional metal materials in the vehicle art.

Claim 16 and 23-25, the polymer film 130 is made of thermoplastic polyurethane. Although not required by the claim because such are listed in the alternative (see specific referenced claims), these materials are well-known and conventional metal materials in the vehicle art. 

Claims 17 and 27, the polymer film 130 has a film thickness of between 7.6µm and 508µm.
Claim 18, the surface of the polymer film 130 facing away from metal sheet 110 is has coated a layer 150 and/or 180 (i.e. protective layers) thereon of hard material. Use of “coated” refer to a method of application and does not provide a structural limitation to claim and/or structural different between the claim and the applied prior art.

 The limitations of claims 22 and 20 refer to method steps of forming and do not provide a structural limitation to claims and/or structural different between the claims and the applied prior art.

Claim Rejections - 35 USC § 103
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Claim 28, Johnson does not teach that protective layers 150 and 180 are nano paint. However, nano paint in the vehicle art as a protective layer is well-known and conventional in the art for its superior protection; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Johnson.

Response Section
The amendments and comments filed 1-5-21 have been entered and fully considered. Applicant indicates that Johnson does not teach the limitation in claim 14, lines 9-11. It is noted, however, that this portion of claim 14 is indefinite in that it recites a punching process forming a cut-side edge without connecting this process step to the claimed structure such that one cannot determine what it being cut and therefore cannot determine the scope of the claim. Also, the process step in claim 14, lines 9-11, recites a punching process forming a cut-side edge which refers to a process limitation and does not provide a structural limitation to the claimed structure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745